OPINION. Black, Judge: The sole issue in this proceeding is whether certain dividends from federal savings and loan associations are taxable to petitioner during the taxable year 1949, or in 1950. These dividends were not actually received by petitioner, a cash basis taxpayer, until the year 1950. Nevertheless, respondent determined the dividends are taxable to petitioner during 1949, based on constructive receipt during 1949. In support of his determination respondent relies primarily on the following facts: (1) That the dividends were declared and were payable in 1949, and (2) that had petitioner appeared in person at the associations on December 31, 1949, and demanded the dividends they would have been paid in 1949. These dividends are taxable to petitioner during 1949 if, and only if, they were unqualifiedly made subject to his demand during 1949. See Avery v. Commissioner, 292 U. S. 210. The applicable provision of the Code is section 42 which reads, in part, as follows: SEC. 42. PERIOD IN WHICH ITEMS OF GROSS INCOME INCLUDED. (a) General Rule. — The amount of all items of gross income shall be included in the gross income for the taxable year in which received by the taxpayer, unless, under methods of accounting permitted under section 41, any such amounts are to be properly accounted for as of a different period. * * * The corresponding section of Regulations 111, section 29.42-3, as set forth in the margin,1 deals in part specifically with shareholders of building and loan associations. It does not deal specifically with shareholders of federally guaranteed savings and loan associations such as we have here. Neither party refers in their briefs to the sentence in the regulations which we have marked for emphasis. We think that provision in the regulations has no application here. We have here no crediting of earnings by a building and loan association to its shareholders. We have here the payment of dividends in regular course of business by federal savings and loan associations to their shareholders and the mailing out of these dividends in the regular way. The statutory provisions permitting the organization of federal savings and loan associations are found in the Home Owner’s Loan Act of 1933, 12 U. S. C. A., sections 1461-1468. Today, shares in federal savings and loan associations are comman and widely held by investors. We think the part of the applicable regulations which is applicable to the facts of the instant case is that part which reads as follows: Dividends on corporate stock are subject to tax when unqualifiedly made subject to the demand of the shareholder. If a dividend is declared payable on December 31 and the corporation intended to and did follow its practice of paying the dividends by checks mailed so that the shareholders would not receive them until January of the following year, such dividends are not considered to have been unqualifiedly made subject to the demand of the shareholders prior to January, when the checks were actually received. * * * Respondent’s principal reliance is upon the following stipulation of fact: (e) The dividends were unqualifiedly available to the demand of the petitioner in the event he personally appeared and demanded same on December 31, 1949. It should be noted that it is also stipulated that the practice of paying dividends by checks was followed for the convenience of the shareholders and was not followed for the purpose of preventing the shareholders from receiving their dividend checks before January 1, 1950. Respondent relies on Frank W. Kunze, 19 T. C. 29, affd. 203 F. 2d 957, which involved closely associated taxpayers. That case is distinguishable on its facts and is not controlling here. In that case it was held that a dividend check made available to the taxpayer on the last day of the year in sufficient time to cash or deposit it that day was constructively received and includible in that year’s gross income where he requested that it be mailed and consequently it did not reach him until the next year. The stipulated facts show that we have no such circumstance here. We think respondent erred in applying the doctrine of constructive receipt to the $2,050 dividends in question. We think the Treasury regulations to which we have already referred are applicable and do not support such a determination. We decide the issue involved in favor of the petitioner. Reviewed by the Court. Decision will he entered wnder Bule 60. Bruce, J., concurs in the result.   Sac. 29.42-3. Examples op Constructive Receipt. — If Interest coupons have matured and are payable, but have not been cashed, such Interest, though not collected when due and payable, shall be Included In gross Income for the year during which the coupons mature, unless it can be shown that there are no funds available for payment of the interest during such year. The interest shall be included in gross income even though the coupons are exchanged for other property instead of eventually being cashed. The amount of defaulted coupons is income for the year in which paid. Dividends on corporate stock are subject to tax when unqualifiedly made subject to the demand of the shareholder. If a dividend is declared payable on December 31 and the corporation intended to and did follow its practice of paying the dividends by checks mailed so that the shareholders would not receive them until January of the following year, such dividends are not considered to have been unqualifiedly made subject to the demand of the shareholders prior to January, when the checks were actually received. As to the distributive share of the profits of a partner in a partnership, see section 185. Interest credited on savings bank deposits, even though the bank nominally has a rule, seldom or never enforced, that it may require so many days’ notice before withdrawals are permitted, is income to the depositor when credited. An amount credited to shareholders of a building and loan association, when such credit passes without restriction to the shareholder, has a taxable status as income for the year of the credit. If the amount of such accumulations does not become available to the shareholder until the maturity of a share, the amount of any share in excess of the aggregate amount paid in by the shareholder Is income for the year of the maturity of the share. [Emphasis added.]